El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
A finales de junio de 1998, Blas D. Díaz Rivera decidió retirarse del servicio público activo, por lo cual solicitó la liquidación de sus haberes y de los beneficios correspondientes por los servicios prestados. En virtud de lo anterior, el Senado del Estado Libre Asociado de Puerto Rico le envió al Departamento de Hacienda (Hacienda) una nómina especial para el pago de $2,400 en concepto de la liquidación de las vacaciones de Díaz Rivera. El 30 de junio de 1998, Hacienda recibió la referida nómina especial. Así las cosas —y amparándose en lo dispuesto en el Art. 9(j) de la Ley Núm. 230 del 23 de julio de 1974, conocida como la Ley de Contabilidad del Gobierno de Puerto Rico (Ley de Contabilidad del Gobierno), 3 L.P.R.A. sec. 283h(j), la cual impide desembolsar fondos públicos a quien tenga deudas con el erario— Hacienda retuvo la aludida suma para el pago de unas contribuciones que adeudaba Díaz Rivera pertenecientes a 1982.
Inconforme con tal retención, el 14 de octubre de 1998 Díaz Rivera le envió una carta a la entonces Secretaria de Hacienda, Xenia Vélez Silva, para impugnar el aludido crédito. Indicó que se había aplicado indebidamente el balance de la liquidación de sus vacaciones a una deuda prescrita de contribuciones sobre ingreso de 1982. Posteriormente, el 26 de octubre de 1998, la entonces Subdirectora del Negociado de Recaudaciones, Sra. Ivette Lebrón Agos*6tin i, mediante comunicación escrita, formalmente le notificó a Díaz Rivera que había acreditado la suma retenida a una deuda de $8,309.15 en concepto de contribuciones sobre ingresos y, a su vez, le indicó la razón por la cual procedía el crédito a favor de la Secretaria de Hacienda. Además, le explicó que aun cuando en efecto no podía cobrarse la deuda por métodos ordinarios de cobro debido a que estaba prescrita, ello no le impedía a la Secretaria de Hacienda acreditar a la deuda la liquidación de sus vacaciones debido a que el Art. 9(j) de la Ley de Contabilidad del Gobierno, ante, le impedía desembolsar fondos del Estado a quien tuviera deudas con el erario. Asimismo, le apercibió que, de no estar de acuerdo con la decisión, tenía derecho a solicitar una revisión, presentando una querella ante la Secretaría de Procedimiento Adjudicativo de dicha agencia.(1) El 2 de noviembre de 1998 Díaz Rivera le envió una segunda misiva a Vélez Silva, esta vez solicitando la celebración de una vista administrativa para la revisión de la aludida determinación. Argumentó que el descuento realizado respondía a una deuda contributiva de más de quince años sobre la cual nunca se había recibido notificación o gestión de cobro alguna. En vista de ello, indicó que, conforme a la See. 6006 del Código de Rentas Internas de Puerto Rico de 1994 (Código de Rentas Internas), 13 L.P.R.A. see. 8026, la referida deuda estaba prescrita. A su vez, señaló que —según los principios y las normas sobre prescripción dispuestas en el Código Civil de Puerto Rico, así como lo resuelto en Carazo v. Srio. de Hacienda, 118 D.P.R. 306 (1987)— el descuento efectuado era improcedente.
La aludida solicitud fue acogida como una querella y referida a la Secretaría de Procedimiento Adjudicativo, quien ordenó al Negociado de Recaudaciones que la *7contestara. En cumplimiento con lo ordenado, el 25 de febrero de 1999 el Negociado de Recaudaciones contestó la querella. Se reafirmó en lo expresado en la misiva de 26 de octubre de 1998. Así las cosas, la Secretaría de Procedimiento Adjudicativo notificó a Díaz Rivera la celebración de una vista administrativa que se celebraría el 5 de mayo de 1999.
Mientras transcurría el antes mencionado procedimiento, el 8 de febrero de 1999 entró en vigor la Ley Núm. 209 de 9 de agosto de 1998 (3 L.P.R.A. see. 8026) (Ley Núm. 209), la cual enmendó el Código de Rentas Internas de 1994 para proveer que a pesar de lo establecido en la Ley de Contabilidad del Gobierno, el Estado estaba impedido de cobrar deudas contributivas luego de transcurridos diez años desde su tasación. La referida pieza legislativa dispuso, además, que transcurrido este término, Hacienda tenía que eliminar las aludidas deudas de sus expedientes.
En virtud de lo anterior, durante la vista administrativa, Díaz Rivera argumentó no sólo que su alegada deuda contributiva estaba prescrita, sino que, además, tenía derecho al beneficio provisto por la Ley Núm. 209.(2) Por lo anterior, el 9 de junio de 1999 el Oficial Examinador que presidía la vista ordenó a las partes que se expresaran por escrito en cuanto a la aplicación de la Ley Núm. 209 a los hechos del presente caso.
Luego de que ambas partes expusieran sus respectivas posiciones al respecto, el 1 de diciembre de 2000, mediante *8resolución a esos efectos, la Secretaría de Procedimiento Adjudicativo denegó la solicitud de reintegro presentada por Díaz Rivera. Específicamente, resolvió que el Art. 9(j) de la Ley de Contabilidad del Gobierno, ante, le impedía a Hacienda efectuar desembolso alguno a favor de un contribuyente que tuviese una deuda contributiva con el erario. Con respecto a la Ley Núm. 209, determinó que aun cuando en efecto establecía que el Secretario de Hacienda tenía que eliminar toda deuda de los expedientes si tenía diez años o más de tasadas, ésta no aplicaba a los hechos del presente caso debido a que no tenía efecto retroactivo. A esos efectos, señaló que conforme al Art. 2 de la referida ley, ésta entraría en vigor a los ciento ochenta días de su aprobación. En vista de ello, indicó que, habiéndose aprobado el 9 de agosto de 1998, la Ley Núm. 209 entró en vigor el 8 de febrero de 1999.
Conforme a lo anterior, se indicó que la retención del salario de Díaz Rivera ocurrió el 26 de octubre de 1998 cuando todavía no había entrado en vigor la aludida pieza legislativa, por lo cual al momento de efectuarse el descuento se había actuado conforme al Derecho vigente. En vista de ello —y apoyándose en lo resuelto en Pagán v. Tribl. Contribuciones, 73 D.P.R. 654 (1952), confirmado en Carazo v. Srio. de Hacienda, ante— concluyó que al momento de la retención el Secretario de Hacienda estaba facultado para cobrar mediante métodos alternos toda deuda vencida, aunque estuviera prescrita para el cobro por la vía de apremio.
Cónsono con lo anterior, se determinó que el Art. 2 de la Ley Núm. 209 establecía que los descuentos de sueldo y los planes de pago vigentes mantendrían todo su vigor aún después de la aprobación de la ley. A su entender, el propósito de esta disposición era evitar reclamos de casos ya adjudicados en descuentos de sueldos o en planes de pagos *9para que éstos no fueran reabiertos sobre la base del nuevo estado de derecho.
Insatisfecho con tal determinación, y luego de presentar una moción de reconsideración ante Hacienda, el 28 de diciembre de 2000 Díaz Rivera presentó ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una demanda contra Hacienda. En ella solicitó —por los fundamentos esbozados ante Hacienda— que se declarara que la retención y embargo efectuado por dicha agencia había sido contrario a derecho y que, por lo tanto, se le ordenara a Hacienda realizar el reintegro de la suma retenida, más los intereses correspondientes y costas. Asimismo, argumentó que en el procedimiento administrativo llevado a cabo por Hacienda se le había violentado el debido proceso de ley, ya que para emitir su determinación había tomado en consideración documentos externos al expediente del caso. Alegó, además, que se le había privado su oportunidad de ser oído debido a que Hacienda únicamente había resuelto el planteamiento de la aplicación de la Ley Núm. 209 al caso, obviando sus otros argumentos jurídicos.(3) Finalmente, señaló que la resolución había menoscabado su derecho a la revisión judicial debido a que se le había notificado incorrectamente que podía solicitar la revisión de la determinación ante el Tribunal de Apelaciones. El 3 de septiembre de 2002, Díaz Rivera enmendó su demanda para incluir una acción de daños y perjuicios por las alegadas violaciones al debido proceso de ley en las que incurrió Hacienda en la tramitación del caso.
*10El 24 de enero de 2003, sin haber contestado la demanda enmendada,(4) Hacienda presentó ante el foro primario una moción para que se dictara sentencia sumaria a su favor. Alegó, en síntesis, que la controversia planteada en el caso consistía en determinar si debía aplicar la Ley Núm. 209 o el estatuto vigente a la fecha en que se efectuó la retención del pago por deudas contributivas vencidas. Específicamente, argumentó que como la Ley Núm. 209 entró en vigor el 8 de febrero de 1999 y las retenciones efectuadas en junio y octubre de 1998, el Negociado de Recaudaciones estaba obligado al cobro de la deuda conforme a los descuentos de sueldos y planes de pago efectuados antes de esa fecha, siendo el cobro hecho conforme a derecho y de carácter definitivo. Cónsono con ello adujo que no procedía el reintegro debido que la alegada deuda de Díaz Rivera ya había sido borrada de los libros de Hacienda antes de la fecha en que la Ley Núm. 209 entrara en vigor.
Indicó, además, que el Secretario de Hacienda tenía facultad en ley para propulsar y aprobar, mediante reglamentación correspondiente, el modo y la manera en que se realizarían los cobros de las deudas prescritas que eran objeto de descuentos de sueldos y planes de pago ante la vigencia de la Ley Núm. 209, una ley de carácter prospectivo. Asimismo, señaló que aplicar la nueva norma del Código de Rentas Internas de 1994 retroactivamente, conllevaría una proliferación de casos y reclamaciones contra el Estado y tendría un efecto perjudicial sustancial sobre las Rentas Netas del Fondo General.
Finalmente, argüyó que procedía la desestimación de la reclamación de daños y perjuicios presentada por Díaz Rivera, ya que el Estado no había renunciado a su inmunidad del soberano a esos efectos. Argumentó que la Ley de Reclamaciones y Demandas contra el Estado (Ley de Pleitos), Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. *113077 et seq.), expresamente prohibía presentar una acción de daños por que le impusieran y cobraran contribuciones sobre ingresos. A su vez, indicó que aun si existiera una causa de acción bajo la Ley de Pleitos, no procedía la reclamación, ya que Díaz Rivera no había cumplido con el requisito de notificar al Estado dentro del término de noventa días establecido en esta ley. Finalmente, adujo que las alegaciones de violación de los derechos civiles al contribuyente estaban prescritas.
Llamado el caso para la conferencia sobre el estado de los procedimientos el 19 de febrero de 2003, ninguna de las partes compareció a sala. El foro primario, en corte abierta —y haciendo constar que había examinado detenidamente los planteamientos de Hacienda— declaró con lugar la moción de sentencia sumaria presentada por Hacienda y adelantó que habría de emitir sentencia a través de su despacho declarando que, como cuestión de derecho, no podía aplicarse retroactivamente la Ley Núm. 209 y que tampoco procedía la acción en daños y perjuicios presentada por Díaz Rivera, porque no se reconocía una causa de acción por razón de cobro o imposición de contribuciones. Manifestó, además, que al día de hoy la parte demandante promovida no ha presentado oposición a la moción presentada de sentencia sumaria. Todo lo anterior se hizo constar en la minuta de este día, la cual fue enviada a ambas partes el 17 de marzo de 2003.
En el entretanto, y antes de que se notificara la referida minuta, el 14 de marzo de 2003 Díaz Rivera presentó su oposición a la moción de sentencia sumaria presentada por Hacienda, solicitando, asimismo, que se dictara sentencia a su favor. En la oposición nuevamente alegó que la deuda que intentaba cobrar Hacienda estaba prescrita y que no existían métodos alternos, jurídicamente viables, para cobrarla. A esos efectos, argumentó que en Pagán v. Tribl. Contribuciones, ante, se resolvió que el Art. 124 del Código Político, 3 L.P.R.A. ant. see. 278, establecía un mecanismo *12alterno que permitía al Gobierno cobrar deudas contributivas prescritas mediante el embargo o la retención de salarios y otras compensaciones a los empleados del Gobierno. Alegó que al derogarse el referido Art. 124 del Código Político se aprobó una nueva disposición, el Art. 9(j) de la Ley de Contabilidad del Gobierno, ante, el cual, a su entender, era parecido pero no igual a la derogada disposición. Conforme a lo anterior, señaló que no existía en nuestro ordenamiento jurídico una disposición que estableciera un mecanismo alterno que le permitiera al Gobierno cobrar deudas contributivas prescritas mediante la confiscación de créditos a sus empleados por servicios prestados al Estado. Siendo esto así, adujo que la retención efectuada por Hacienda fue un acto ilegal y que por ello procedía el reintegro solicitado.
Con respecto a la aplicación de la Ley Núm. 209 argumentó que cuando Hacienda actúa contra un contribuyente, la retención y el embargo que efectúa no puede ser un acto final de cobro de la supuesta deuda debido a que, precisamente, la legalidad de tal acción es lo que está bajo impugnación en el proceso administrativo. Así, pues, indicó que era equivocada la alegación de Hacienda de que no le aplicaba el beneficio de la Ley Núm. 209, porque su deuda, en virtud de la retención, ya había sido eliminada de los expedientes de Hacienda, por lo cual no existía al momento de entrar en vigor la ley.
De otra parte, indicó que no procedía que se dictara sentencia sumaria a favor de Hacienda, ya que la moción que dicha agencia presentó se circunscribió al argumento relacionado con la Ley Núm. 209. Aun cuando fuera correcto lo alegado por Hacienda respecto a ese punto, al no haber considerado los restantes argumentos jurídicos del demandante, el demandado como promovente de la moción de sentencia sumaria no había establecido, tal y como requiere nuestro ordenamiento, que “la otra parte no tiene derecho a recobrar bajo cualquier circunstancia que resulte *13discernible de las alegaciones”. Apéndice de la Petición de certiorari, pág. 106.
Luego de varios trámites e incidentes procesales, el 7 de abril de 2003 el foro primario finalmente emitió una sentencia sumaria en la que acogió todos los argumentos esgrimidos por Hacienda. De este modo desestimó la demanda y todas las causas de acción de Díaz Rivera. Es preciso destacar que aun cuando durante la conferencia sobre el estado del caso no se había considerado la oposición a la sentencia sumaria presentada por Díaz Rivera al emitir la sentencia, el foro primario hizo constar que se había presentado la aludida oposición y que la había examinado al tomar su decisión.
Insatisfecho con tal determinación, Díaz Rivera acudió, vía recurso de apelación, ante el Tribunal de Apelaciones. Alegó, en síntesis, los argumentos que anteriormente había planteado ante Hacienda.
Posteriormente, el 12 de abril de 2004, el Tribunal de Apelaciones emitió sentencia confirmatoria de la emitida por el foro primario. Aún insatisfecho, Díaz Rivera recurrió — vía certiorari — ante este Tribunal, y señaló que incidió el foro apelativo intermedio al
... resolver que la alegada deuda contributiva no estaba prescrita, sin haber examinado los términos prescriptivos aplicables y la naturaleza y consecuencia que en nuestro sistema jurídico tiene la figura de la prescripción.
... resolver que la Ley de Contabilidad de Gobierno le permite al estado cobrar deudas de los ciudadanos sin importar el número de años que hubiere transcurrido desde su prescripción y al ignorar lo resuelto en las decisiones de Carazo v. Secretario de Hacienda[, ante,] y de Rivera [Santiago] v. [Srio.] de Hacienda[, 119 D.P.R. 265 (1987)].
... ignorar que la retención de salarios ya devengados para el cobro de contribuciones prescritas constituye un “taking” o confiscación en violación a la cl[á]usula de[l] debido proceso de ley.
... ignorar que la causa de acción por violaciones al debido proceso durante el desarrollo del procedimiento administra*14tivo es una causa de acción distinta e independiente de cualquier [a] otra de acción con respecto al cobro ilegal de una contribución. Petición de certiorari, pág. 7.
Expedimos el recurso. Contando con la comparecencia de ambas partes, y estando en condición de resolver, procedemos a así hacerlo.
I
Por estar íntimamente relacionados entre sí, analizamos y discutimos en conjunto los primeros tres señalamientos de error.
Respecto a la facultad de tributación del Estado, este Tribunal ha señalado que “es el más fundamental de sus poderes públicos y gubernamentales”. (Énfasis suprimido.) Burlington Air Exp., Inc. v. Mun. Carolina, 154 D.P.R. 588, 597 (2001). Véase R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416, 428 (1964). Ello en virtud de que se trata de un poder que es “ ‘esencial a su subsistencia y para su supervivencia’ como un Estado político”. Burlington Air Exp., Inc. v. Mun. Carolina, ante.
Conforme a lo anterior, hemos expresado que ya que esa autoridad contributiva es fundamental a la vida del Estado, “el poder fiscal gubernamental es constitucionalmente de naturaleza amplia y abarcadora”. F.D.I.C. v. Mun. de San Juan, 134 D.P.R. 385, 390-391 (1993). Véase, además, Continental Ins. Co. v. Srio. de Hacienda, 154 D.P.R. 146 (2001).
Ahora bien, no obstante lo anterior, este Tribunal ha advertido que “[e]l cobro de contribuciones por el Estado no es irrestricto”. Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 268 (1987). Véase Carazo v. Srio. de Hacienda, ante, pág. 310. De este modo, todo procedimiento de cobro de contribuciones está sujeto a: (1) los trámites mínimos del debido proceso de ley; (2) la exigibilidad y va*15lidez de la deuda, y (3) los términos prescriptivos dispuestos en los diversos estatutos. Carazo, ante.
En virtud de la antes mencionada facultad constitucional, el Estado puede cobrar —en lo aquí pertinente— contribuciones sobre ingresos. Particularmente, la contribución sobre ingresos es un tributo sumamente importante porque es “el ... que más rentas contributivas produce al erario puertorriqueño”. G. Meléndez Carrucini, Ingreso tributable: inclusiones y doctrinas, San Juan, Instituto de Contribuciones de Puerto Rico, Inc., 1991, pág. 12. Véase G. Meléndez Carrucini, Procedimiento Contributivo de Puerto Rico, San Juan, Instituto de Contribuciones de Puerto Rico, Inc., 1981, pág. 17. Por su importancia, a través de los años la Asamblea Legislativa, mediante diferentes estatutos fiscales, ha facultado al Secretario de Hacienda a tasar y cobrar este tipo de contribuciones.
En el 1982, fecha por la cual se le está cobrando una deficiencia a Díaz Rivera, las contribuciones sobre ingresos se cobraban de acuerdo con la Ley de Contribuciones sobre Ingresos de 1954, Ley Núm. 91 de 29 de junio de 1954, según enmendada. Mediante la aludida pieza legislativa, la Legislatura estableció que Hacienda debía tasar toda deficiencia contributiva dentro del término de cuatro años luego de haberse rendido la planilla. Sec. 275(a) de la Ley Núm. 91, ante, 13 L.P.R.A. ant. see. 3275. A su vez, dispuso un término prescriptivo de siete años, a contarse desde que la contribución fue tasada, para que dicha contribución fuera cobrada mediante el procedimiento de apremio o mediante procedimiento en corte. Sec. 276(c) de la Ley Núm. 91, ante, 13 L.P.R.A. ant. sec. 3276(c).
De particular relevancia al análisis de la antes mencionada disposición estatutaria es lo resuelto por este Tribunal en Pagán v. Tribl. Contribuciones, ante. En el citado caso, un Senador impugnó el descuento que se hizo de su sueldo para satisfacer ciertas contribuciones ya prescritas. Al interpretar la Sec. 61(c) de la entonces vigente Ley de *16Contribuciones sobre Ingresos de 1954 —igual a la See. 276(c), ante— establecimos que “[e]l periodo prescriptivo para entablar un procedimiento judicial o trabar un embargo (apremio) para cobrar una contribución tasada e impuesta ... solamente impfedía] al Tesorero(5) ejercitar dichos remedios pero en forma alguna limita [ba] su derecho a cobrar la contribución por otros medios que pu [dieran] existir en ley”. Id., pág. 658. Específicamente, resolvimos que el referido Art. 124 del Código Político —que prohibía el desembolso de fondos públicos a favor de una persona que tuviera deudas atrasadas con el Pueblo de Puerto Rico y permitía el descuento en los sueldos gubernamentales para satisfacerlas— constituía un método alterno establecido en ley para cobrar contribuciones atrasadas, que no estaba sujeto al término prescriptivo establecido en la derogada Sec. 61(c) de la Ley de Contribuciones sobre Ingresos de 1954.(6) De este modo, determinamos que aunque hubiese transcurrido el término prescriptivo establecido para el cobro por apremio o por la vía judicial de una contribución luego de su imposición, lo anterior no impedía su cobro mediante un método alterno establecido en una ley *17de naturaleza distinta a una reclamación o a un procedimiento de apremio.
De las antes mencionadas disposiciones estatutarias surgía la duda de si el Gobierno tenía la facultad de hacer retenciones para cobrar una contribución tasada cuyo término para cobrar después de la tasación había expirado. Meléndez Carrucini, Procedimiento Contributivo de Puerto Rico, op. cit., pág. 624. En Pagán v. Tribl. Contribuciones, ante, contestamos al aludida interrogante en la afirmativa.
Así, pues, al armonizar ambas disposiciones estatutarias señalamos que
... la primera [la Sec. 61(c)—] se ref[ería] a procedimientos para el cobro de contribuciones sobre ingresos, estableciéndose un período precriptivo[;] la segunda [el Art. 124] se reffería] a una prohibición absoluta de pagar dinero a ninguna persona por salario o reclamación, si esa persona se hallare en descubierto con El Pueblo de Puerto Rico por deudas atrasadas, cualquiera que sea la naturaleza de esas deudas. Entre ellas están inclu[i]das las deudas contributivas. Pagán v. Tribl. Contribuciones, ante, pág. 659.
De este modo, en Pagán v. Tribl. Contribuciones, ante, establecimos que aun cuando no podía cobrarse la deuda por la vía judicial o la de apremio, la ley sí autorizaba a no pagarle esos salarios y dedicarlos a solventar esa deuda, siendo el mencionado Art. 124 del Código Político un mecanismo distinto al procedimiento administrativo de embargo o apremio provisto en la antes mencionada See. 61(c).(7)
*18Posteriormente, el Art. 124 del Código Político, ante, fue derogado mediante la aprobación de la Ley Núm. 230, ante, conocida como la Ley de Contabilidad del Gobierno de Puerto Rico, 3 L.P.R.A. secs. 283-283p. No obstante lo anterior, el lenguaje del antes mencionado Art. 124 del Código Político fue incorporado en el Art. 9(j) de la Ley de Contabilidad del Gobierno, ante. Carazo v. Srio. de Hacienda, ante, pág. 313 esc. 4. Véase, además, Meléndez Carrucini, Procedimiento Contributivo de Puerto Rico, op. cit, págs. 631-632. A tales efectos, el aludido inciso (j) del Art. 9 dispuso:
El Secretario, los pagadores nombrados por el Secretario, los municipios, las instrumentalidades y las entidades corporativas no efectuarán pagos a persona natural o jurídica alguna que por cualquier concepto tenga deudas vencidas con el Estado Libre Asociado de Puerto Rico o con algún municipio. Cuando hubiere razones justificadas, los intereses del Estado Libre Asociado de Puerto Rico o del municipio correspondiente resultaren beneficiados, y el Secretario lo aprobare, en los casos en que la deuda es con el Estado Libre Asociado o el Alcalde del municipio que correspondiera si la deuda es con un municipio, podrán hacerse los pagos que sean necesarios a aquellas personas que estén en deuda con el Estado Libre Asociado o con algún municipio y que continúen prestando servicios o suministrando materiales o equipo al gobierno, a los municipios, a las instrumentalidades y a las entidades corporativas. Las cantidades retenidas en cumplimiento de este inciso serán aplicadas a la deuda de la persona natural o jurídica a la cual se le retuvieren. Disponiéndose, que si la persona natural o jurídica a quien se le fuera a hacer la retención estuviere en deuda con el Estado Libre Asociado y simultáneamente con uno o más municipios, la deuda del Estado Libre Asociado será cobrada en primer término, y las demás se cobrarán sucesiva y estrictamente a base de sus fechas de vencimiento, cobrándose siempre la más antigua primero.
Se autoriza al Secretario en casos en que la deuda sea con el Estado Libre Asociado y al Alcalde en caso en que la deuda sea *19con algún municipio, a conceder un plan de pagos parciales que facilite el saldo de la deuda, si la situación económica del deudor así lo justificare.
Surge de lo anterior que en la referida disposición estatutaria se mantuvo la prohibición del Art. 124, ante, a los efectos de que el Secretario de Hacienda no podía efectuar pagos a persona alguna que tuviera deudas con el Estado Libre Asociado.
Por su parte, en Carazo v. Srio. de Hacienda, ante, tuvimos ante nos la interrogante de si la Ley de Contribuciones sobre Caudales Relictos y Donaciones de Puerto Rico (Ley de Caudales Relictos), Ley Núm. 167 de 30 de junio de 1968 (13 L.P.R.A. ant. see. 5001 et seq.), establecía un mecanismo alterno legalmente válido para que Hacienda pudiera cobrar contribuciones aun cuando estuvieran prescritas bajo la antes mencionada Sec. 276(c) de la Ley de Contribuciones sobre Ingresos de 1954. Al contestar la anterior interrogante en la negativa, de entrada señalamos que coexistían diferentes métodos mediante los cuales el Estado podía cobrar contribuciones adeudadas, a saber: (1) el pago voluntario; (2) la retención; (3) el requerimiento del Secretario de Hacienda; (4) el procedimiento de apremio, y (5) otros procedimientos autorizados por ley. A su vez, reconocimos que “[c]omo norma general, expirado el término dispuesto por ley sin el Estado haber iniciado el procedimiento para cobrar las contribuciones adeudadas y tasadas, está impedido de cobrarlas”. Carazo v. Srio. de Hacienda, ante, pág. 312.
Reiterando lo establecido en Pagán v. Tribl. Contribuciones, ante, a los efectos de que las contribuciones prescritas no eran exigibles a menos que expresamente existiera un mecanismo válido en ley para cobrarlas, en Carazo v. Srio. de Hacienda, ante, señalamos que la Ley de Caudales Relictos no disponía un mecanismo similar. Conforme a lo anterior, no hay duda de que en el referido caso, aun cuando reiteramos lo resuelto en Pagán, señalamos que no *20aplicaba a ese caso debido a que la ley sobre caudales relictos allí en controversia no establecía un mecanismo alterno válido como el establecido en el Art. 124 del Código Político, ante.
La Sec. 276(c) de la Ley de Contribuciones sobre Ingresos de 1954 fue derogada por la Ley Núm. 120 de 31 de octubre de 1994, mejor conocida como el Código de Rentas Internas de Puerto Rico de 1994 (Código de Rentas Internas), 13 L.P.R.A. see. 8001 et seq. Particularmente, la See. 6006(d)(1)(A) de este Código, 13 L.P.R.A. sec. 8026(d)(1)(A), estableció nuevamente que existía un período prescriptivo de siete años para que Hacienda pudiera cobrar una deuda por el procedimiento de apremio o demanda judicial. A su vez, este Código dispone que “el monto de contribuciones o impuestos establecidos por cualquier [disposición del referido Código] será tasado dentro de cuatro (4) años después de haberse rendido la planilla o declaración, y ningún procedimiento en corte sin tasación para el cobro de dichas contribuciones será comenzado después de la expiración de dicho período”. 13 L.P.R.A. see. 8025.
En el presente caso, en el momento en que Hacienda intentó cobrar la alegada deuda contributiva de Díaz Rivera, ya había transcurrido el término de siete años establecido para cobrarla mediante el procedimiento de apremio o de cobro judicial. En virtud de lo anterior, no hay duda que la deuda estaba prescrita, por lo cual el Secretario de Hacienda estaba impedido de cobrarla a través del procedimiento de apremio o por la vía judicial.
No obstante lo anterior, según lo indicamos, esto no significa que el Secretario de Hacienda estaba totalmente imposibilitado de cobrar la deuda. Ciertamente, el Secretario podía cobrarla después del transcurso del antes mencionado término prescriptivo a través de un mecanismo alterno válido existente en ley.
En el presente caso, el Secretario de Hacienda estaba *21facultado para realizar la retención de la liquidación de vacaciones de Díaz Rivera a través del Art. 9(j) de la Ley de Contabilidad del Gobierno, ante, el cual, según indicamos en Carazo v. Srio. de Hacienda, ante, incorporó el lenguaje del Art. 124 del Código Político, ante, el cual validamos como método alterno válido en Pagán v. Tribl. Contribuciones, ante.
II
Ahora bien, lo anterior no dispone del caso ante nuestra consideración; ello en vista de que, como mencionamos anteriormente, estando pendiente el presente caso ante Hacienda, entró en vigor la antes citada Ley Núm. 209. La Asamblea Legislativa aprobó dicha ley para disponer que transcurridos diez años desde que una deuda fue debidamente tasada para el cobro, y estando prescrita para el apremio y el cobro judicial de acuerdo con las disposiciones del propio Código de Rentas Internas, después de transcurrir el término de siete años debe ser eliminada del expediente contributivo. Véanse: Exposición de Motivos de la Ley Núm. 209, ante, 1998 (Parte 1) Leyes de Puerto Rico 895, 896; Informe de la Comisión de Hacienda de la Cámara de Representantes sobre el P. de la C. 537 de 25 de junio de 1998.
Específicamente, la aludida pieza legislativa tuvo la intención de corregir la situación de los expedientes contributivos de los contribuyentes en Hacienda. Se destacó, al respecto, que
Ojos récords contributivos de muchos contribuyentes reflejan deudas que fueron supuestamente aclaradas durante los períodos de amnistía contributiva, otros porque a [d]vinieron en conocimiento de supuestas deudas contributivas pasados más de diez (10) años de la misma haber sido tasada, sin que el contribuyente ni el Departamento de Hacienda tuvieran más evidencia de donde surge la deuda excepto por la información que se desprende de la certificación de deuda. Esto es, *22tipo de contribución, cantidad, número de recibo y fecha de imposición. Pero la razón que motivó el ajuste, error matemático o deficiencia simplemente se desconoce tanto por el contribuyente como por el Departamento de Hacienda. Exposición de Motivos de la Ley Núm. 209, ante, 1998 (Parte 1) Leyes de Puerto Rico 896. Véase Informe de la Comisión de Hacienda, ante.
Particularmente, se indicó que aun cuando conforme al Código de Rentas Internas el Secretario de Hacienda está impedido de exigir el cobro de las aludidas deudas por la vía de apremio y de cobro judicial luego de transcurridos siete años desde que fueron debidamente impuestas y tasadas, estas deudas no son eliminadas de los expedientes del contribuyente. Por todo lo anterior, aun cuando la deuda no es exigible, continúa reflejándose en cualquier certificación de deuda del contribuyente. Véanse: Exposición de Motivos de la Ley Núm. 209, ante; Informe de la Comisión de Hacienda, ante. Concretamente, se indicó que
“[l]a razón por la cual el Departamento de Hacienda no elimina la deuda de los récords del contribuyente era porque la Ley de Contabilidad del Gobierno de Puerto Rico establecía que las deudas contributivas podían ser compensadas a través de cualquier pago que el Gobierno viniera obligado a hacer al contribuyente y que no existía un término prescriptivo para efectuar esta compensación, según lo resuelto en Pagán v. Tribunal de Contribuciones, ante”. Exposición de Motivos de la Ley Núm. 209, ante, 1998 (Parte 1) Leyes de Puerto Rico 897. Véase Informe de la Comisión de Hacienda, ante.
Para lograr el antes mencionado objetivo, se enmendó la citada Sec. 6006(d)(2) del Código de Rentas Internas con el propósito específico de establecer que
[n\o obstante lo dispuesto en la Ley Núm. 230 de 23 de julio de 1974, según enmendada, ... conocida como “Ley de Contabilidad del Gobierno de Puerto Rico”, el Secretario procederá a eliminar de los récords de los contribuyentes incluyendo a los empleados públicos, y quedará impedido de cobrar aquellas deudas impuestas por este Código o leyes anteriores de la cuales ya han transcurrido diez (10) años desde que fueron tasadas. Disponiéndose a los fines de determinar el período de *23prescripción, se tomará en cuenta cualquier interrupción en dicho período. (Énfasis suplido.) Leyes de Puerto Rico, ante, pág. 898.
Del historial legislativo de la Ley Núm. 209 surge que el legislador tuvo la intención de corregir una situación como la del presente caso en la cual el contribuyente, luego de transcurridos varios años, es que se entera de la existencia de una deuda contributiva con el erario, de la cual no existe más evidencia que la existencia de la aludida deuda en la certificación de deuda. Sin lugar a dudas, el beneficio de aplicar esta ley a los hechos del presente caso haría que el Secretario de Hacienda estuviera imposibilitado de cobrarle a Díaz Rivera la deuda aquí en controversia.
Ahora bien, al establecer la vigencia de la Ley Núm. 209, la Legislatura precisó que entraría en vigor a los ciento ochenta días después de su aprobación, es decir, el 5 de febrero de 1999. Art. 3 de la Ley Núm. 209, ante, 1998 (Parte 1) Leyes de Puerto Rico 899. Específicamente, se dispuso, además, que “[l]as deudas relacionadas con los descuentos de sueldos y los planes de pagos vigentes, serán cobradas y mantendrán todo su vigor aún después de la aprobación de esta Ley”. Art. 2 de la Ley Núm. 209, ante, 1998 (Parte 1) Leyes de Puerto Rico 898.
Como vemos, del historial legislativo de la aludida ley y de su texto claramente se deduce que ésta no aplica a descuentos y planes de pago que estuvieran vigentes al aprobarse la mencionada ley, como lo era el de Díaz Rivera, el cual se efectuó el 26 de octubre de 1988. No debemos olvidar que el Art. 3 del Código Civil, 31 L.P.R.A. see. 3, establece, en lo aquí pertinente, que como norma general las leyes no tienen efecto retroactivo, a menos que expresamente se disponga lo contrario y, aun así, no pueden menoscabar obligaciones contractuales ni perjudicar derechos adquiridos al amparo de una legislación. Conforme a lo anterior, este Tribunal ha expresado que la intención de la Asamblea Legislativa de darle efecto retroactivo a una *24ley por ser la excepción a la regla debe aparecer expresamente o surgir claramente del estatuto. Véase Vázquez v. Morales, 114 D.P.R. 822 (1983).
Conforme a lo anteriormente expresado, somos del criterio que la Ley Núm. 209 no aplica a los hechos del presente caso, ya que la Asamblea Legislativa no dispuso su aplicación retroactiva. Siendo esto así, conforme al derecho vigente al 26 de octubre de 1998, el Secretario de Hacienda estaba autorizado a realizar la retención de $2,400 de la liquidación de vacaciones de Díaz Rivera. En vista de que el Secretario estaba autorizado para llevar a cabo la antes mencionada retención, no hay duda de que no constituyó, como aduce el peticionario, una confiscación en violación a la cláusula del debido proceso de ley. Tal actuación estuvo fundamentada en una facultad expresamente reconocida por la Asamblea Legislativa.
III
Como último señalamiento de error, el peticionario arguye que se le violó el debido proceso de ley durante el procedimiento administrativo y durante los procedimientos ante el foro primario. Entre otras cosas, argumenta que se le violó el debido proceso de ley, ya que el tribunal de instancia dictó sentencia en corte abierta durante una vista en la cual no estuvo presente —debido a que nunca se le notificó— privándosele de esta forma de la oportunidad de una vista judicial. A tales efectos, señala que el foro primario emitió su sentencia en una vista el 17 de marzo de 2003, notificada a las partes el 18 de marzo de 2003. Alega que en la minuta de ese día se hizo constar que se llamó el caso de epígrafe para una conferencia sobre el estado de los procedimientos y que ninguno de los abogados compareció. A su vez, señala que incorrectamente se ex-presó en la minuta que para ese día Díaz Rivera no había presentado su oposición. No le asiste la razón.
*25Este Tribunal ha señalado que “el debido proceso de ley encarna la esencia de nuestro sistema de justicia. Su prédica comprende los elevados principios y valores que reflejan nuestra vida en sociedad y el grado de civilización alcanzado”. López y otros v. Asoc. de Taxis de Cayey, 142 D.P.R. 109, 113 (1996). Reiteradamente hemos establecido que el debido proceso de ley cuenta con dos vertientes: la sustantiva y la procesal. La dimensión sustantiva del debido proceso de ley persigue salvaguardar los derechos fundamentales de la persona. Por otra parte, en la vertiente procesal, el aludido precepto le impone al Estado la obligación de garantizar que la interferencia con los intereses de libertad y propiedad del individuo se haga a través de un procedimiento que en esencia sea justo, equitativo y de respeto a los individuos afectados. López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).
Particularmente, para que todo procedimiento cumpla con el debido proceso de ley en su dimensión procesal, hemos establecido varios requisitos. Entre éstos, están: (a) notificación adecuada del proceso; (b) proceso ante un juzgador imparcial; (c) oportunidad de ser oído; (d) derecho a contrainterrogar testigos y examinar la evidencia presentada en su contra; (e) tener asistencia de abogado, y (f) que la decisión se base en el expediente del caso. López y otros v. Asoc. de Taxis de Cayey, ante, págs. 113-114. Véase, también, Feliciano Figueroa et al. v. Toste Piñero, 134 D.P.R. 909, 914-915 (1993).
No hay duda de que Díaz Rivera tenía derecho a ser oído para defenderse y presentar su caso en un proceso con las garantías adecuadas. Específicamente, entre estas garantías, tenía derecho a presentar toda la prueba necesaria para sostener su reclamo, así como refutar oralmente o por escrito la evidencia sometida en su contra. Lo anterior efectivamente ocurrió en el presente caso.
Cónsono con lo anterior, es preciso señalar que surge de la Minuta de 22 de enero de 2003 que en ese día, durante *26una conferencia anterior sobre el estado procesal del caso, en la cual estuvo presente el representante legal de Díaz Rivera, se señaló una conferencia sobre el estado procesal para el 19 de febrero de 2003. Específicamente, la referida minuta fue notificada a las partes el 13 de febrero de 2003. En virtud de lo anterior, resulta sorprendente la alegación del peticionario a los efectos de que no estuvo presente en la vista debido a que nunca se le notificó.
De otra parte, ciertamente en la minuta de la vista de 19 de febrero de 2003 se hizo constar que se estaba tomando la determinación de declarar “con lugar” la sentencia sumaria a favor de Hacienda sin el beneficio de la oposición a la sentencia sumaria. Ahora bien, surge del escolio número 3 de la sentencia que posteriormente redactara el tribunal de instancia, que el 20 de marzo de 2003 —fecha posterior a la vista sobre el estado del caso— el peticionario había presentado su oposición a la aludida solicitud de sentencia sumaria. A esos efectos, el tribunal señaló que la había examinado. Así, pues, fue luego de examinar las posiciones y solicitudes de ambas partes que el foro primario emitió sentencia sumaria a favor de Hacienda. Por lo tanto, aun cuando la sentencia se emitió sumariamente, se le dio oportunidad a Díaz Rivera a que expresara su posición.
Como es sabido, la sentencia sumaria es un mecanismo procesal extraordinario y discrecional que tiene como objetivo facilitar la solución justa y rápida de los litigios y casos civiles que no presentan controversias genuinas de hechos materiales. E.L.A. v. Cole, 164 D.P.R. 608 (2005). Dicho mecanismo está expresamente regulado por la Regla 36.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual establece que podrá dictarse una sentencia sumaria cuando de las alegaciones, deposiciones, contestaciones a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas, no existe una controversia real sobre los hechos materiales y esenciales del caso en cuestión. *27Por ello, cuando exista la más mínima duda o controversia sobre hechos materiales o esenciales del caso, el tribunal denegará la sentencia sumaria y deberá celebrar un juicio en su fondo. López v. Miranda, 166 D.P.R. 546 (2005); Sucn. Maldonado v. Sucn. Maldonado, 166 D.P.R. 154 (2005); E.L.A. v. Cole, ante.
Predicado en ello, hemos reiterado que al considerar una moción de sentencia sumaria, el foro primario tendrá como ciertos los hechos no controvertidos que consten en los documentos y en las declaraciones juradas presentadas por la parte promovente. López v. Miranda, ante; Piñero v. A.A.A., 146 D.P.R. 890 (1998). De tal modo, cuando de los documentos no controvertidos que se acompañan surge que no existe una legítima disputa de hecho a ser dirimida, que sólo resta aplicar el derecho y que no se ponen en peligro los intereses de las partes, se dictará sentencia sin necesidad de que se celebre una vista en los méritos. López v. Miranda, ante; Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997). Claro está, tomando en consideración que la sentencia sumaria es un remedio de carácter discrecional, “ ‘[e]l sabio discernimiento es el principio rector para su uso porque, mal utilizada, puede prestarse para despojar a un litigante de “su día en corte”, principio elemental del debido proceso de ley’ ”. (Corchetes en el original.) Mgmt. Adm. Servs. Corp. v. E.L.A., 152 D.P.R. 599, 611 (2000), citando a Roig Com. Bank v. Rosario Cirino, 126 D.P.R. 613, 617 (1990). Véase Córdova v. Larín, 151 D.P.R. 192 (2000).
Por ello, el tribunal de instancia, al dictar sentencia sumaria: (1) analizará los documentos que acompañan la moción de sentencia sumaria y los documentos incluidos con la moción en oposición, y aquellos que obren en el expediente del tribunal, y (2) determinará si el oponente controvirtió algún hecho material o si hay alegaciones de la demanda que no han sido controvertidas o refutadas en forma alguna por los documentos. Mgmt. Adm. Servs. *28Corp. v. E.L.A., ante, pág. 611; PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881 (1994).
Ciertamente en el presente caso el foro primario no abusó de su discreción al resolver el caso sumariamente, ya que no existía controversia con respecto al momento en que se había efectuado la retención y cuándo efectivamente entró en vigor la Ley Núm. 209. Era una cuestión estrictamente de derecho determinar si aplicaba a los hechos del presente caso el beneficio de la Ley Núm. 209.
Finalmente, alega el peticionario que tanto durante el procedimiento administrativo como durante el procedimiento ante el tribunal de instancia se le violó el debido proceso de ley porque no se le dio la oportunidad de presentar otros argumentos.
Luego de un examen minucioso del expediente que obra ante nos, no encontramos escrito alguno en el cual el peticionario señale específicamente cuáles son estos argumentos que no se le han dejado presentar, sobre todo cuando a través de todo el procedimiento el fundamento jurídico que ha utilizado para impugnar la retención es la prescripción de la deuda y la inexistencia de un mecanismo alterno en ley para cobrarla.
Aun asumiendo, a los fines de la argumentación, que es correcto que Díaz Rivera no tuvo la oportunidad de refutar durante el procedimiento administrativo la alegada inexistencia de la deuda porque no se le permitió presentar los argumentos a esos efectos, no hay duda de que pudo haberlos presentado ante el foro primario. El presente caso no trata meramente de una revisión administrativa, sino de un juicio de novo ante el Tribunal de Primera Instancia. Siendo ello así, Díaz Rivera tuvo la oportunidad de presentar toda la prueba que considerara pertinente y los argumentos que considerara aplicables al caso. No obstante lo anterior, de una lectura de los documentos presentados por éste ante el foro primario se deduce que nuevamente basó *29su posición en el argumento de la prescripción de la deuda y de la inexistencia de un mecanismo válido en ley para cobrarla.(8)
Más aún, en este momento nos señala que todavía desconoce la naturaleza de la contribución que se le cobra, por lo que no ha podido presentar evidencia con respecto a la inexistencia de la alegada deuda. Surge de la carta que le envió Hacienda el 26 de octubre de 1998 —la cual el peticionario no niega haber recibido— que la alegada deuda de 1982 que tenía Díaz Rivera con el erario era en concepto de una contribución sobre ingresos. No hay duda de que a través de la referida misiva, Hacienda le comunicó a Díaz Rivera la naturaleza de su alegada deuda. No obstante saber el origen de su deuda, en ningún momento el peticionario ha promulgado fundamento específico alguno para negar la existencia de la deuda aquí en cuestión.
En virtud de todo lo antes expuesto, resolvemos que pro-cede confirmar la sentencia emitida por el Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Rivera Pérez no intervino.

 Específicamente, en la referida misiva se hizo constar que al 30 de junio de 1998 surgía del expediente que Díaz Rivera adeudada la antes mencionada cantidad de $8,309.15 en concepto de contribuciones sobre ingresos. De este modo, se indicó que se había acompañado con la misiva una certificación de deuda.


 Durante la referida vista, Díaz Rivera alegó, además, que la retención o confiscación que el Departamento de Hacienda (Hacienda) intentaba efectuar sobre su compensación equivalía a un embargo de salarios del contribuyente, acción que estaba sujeta a ciertas salvaguardas de naturaleza sustantiva y procesal que no habían sido observadas. Asimismo, señaló que los principios fundamentales de trato justo y razonabilidad esbozados en la protección constitucional del debido proceso de ley imposibilitaban que Hacienda cobrara una deuda en la cual se pretendía que le aplicaran al contribuyente las normas de prescripción, impidiéndole presentar prueba para derrotar la existencia de la deuda contributiva que se le imputaba y el monto de su importe, mientras, sin embargo, Hacienda intentaba esquivar la aplicación y las limitaciones que los principios de prescripción le imponen, invocando, en abierta violación de ley, mecanismos altemos cuyo efecto final era crear un procedimiento administrativo desigual e injusto.


 Específicamente, argumentó que en la resolución se indicó que “[p]ara efectos de clarificar los hechos de este caso, el Negociado de Recaudaciones reforzó su posición como Negociado a base de un Memorando Legal Número N-4 de 29 de septiembre de 1999; aclaró la cantidad de la liquidación de vacaciones por ‘Moción Informativa’ de 14 de octubre de 1999; se agotaron mecanismos informales de adjudicación y la parte querellante reaccionó con una solicitud de adjudicación el 20 de septiembre de 2000”. Apéndice de la Petición de certiorari, pág. 131. Díaz Rivera alegó que nunca recibió las aludidas mociones y que su solicitud de adjudicación no fue en reacción a las mismas, sino para solicitar la disposición final del caso ante la inacción de Hacienda.


 Aun. cuando Hacienda no contestó la demanda enmendada, sí había contestado la demanda original.


 El Tesorero era quien cobraba las contribuciones sobre ingresos en ese momento. Posteriormente, se facultó al Secretario de Hacienda a llevar a cabo dicho cobro.


 Específicamente, el Art. 124 del Código Político establecía:
"... —Pago de sueldo o reclamación.—Abonos de cantidades retenidas.—No se pagará dinero a ninguna persona por concepto de salario, o reclamación entablada contra la Tesorería Insular, si el interesado se hallare en descubierto con El Pueblo de Puerto Rico, por deudas atrasadas, y así consta en los libros del Contador, mientras no hubiere aquél arreglado sus cuentas con el Tesorero de Puerto Rico y satisfecho a éste todas las cantidades de las cuales fuere responsable; Disponiéndose, que por razones suficientes y siempre que los intereses del Gobierno Insular resultaren con ello beneficiados, podrán hacerse los necesarios pagos de retribución o salario devengado por personas en descubierto con El Pueblo de Puerto Rico, que continúan en el servicio del Gobierno Insular, mediante la recomendación del Contador, aprobada por el Gobernador.
“En todos los casos en que la paga o salario de alguna persona, o una cantidad por reclamación reconocida como buena contra El Pueblo de Puerto Rico, se retuviere en cumplimiento de este artículo, deberá el Contador abonar a cuenta de la deuda o persona alcanzada la cantidad así retenida o la parte de ella que fuere necesaria para satisfacer o extinguir dicha deuda.” 3 L.P.R.A. ant. see. 278.


 Lo anterior es cónsono con la norma de la prescripción extintiva, la cual “es materia sustantiva y no procesal, regida por las disposiciones del Código Civil como una de las formas de extinción de las obligaciones”. Martínez v. Soc. de Gananciales, 145 D.P.R. 93, 101 (1998). Véase García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137, 142 (1994). La aludida norma tiene como propósito “el imperativo de castigar la inercia en el ejercicio de los derechos y asegurar el ‘señorío de las cosas’ al evitar litigios difíciles de adjudicar debido a la antigüedad de las reclamaciones”. Martínez v. Soc. de Gananciales, ante, págs. 101-102. Véanse, además: Muñoz v. Ten General, 167 D.P.R. 297 (2006); Cintrón v. E.L.A., 127 D.P.R. 582, 588 (1990); Colón Prieto v. Géigel, 115 D.P.R. 232 (1984).
El efecto práctico de esta norma es que “ ‘cumplida la prescripción que quita al derecho del acreedor su fuerza coactiva, por despojarlo de la acción, se ha satisfecho *18el interés público, y es al particular interesado a quien le corresponde su liberación para satisfacer sus conveniencias individuales’ ”. Ortega et al. v. Pou et al., 135 D.P.R. 711, 714 (1994). Véase Cintrón v. E.L.A., ante, pág. 589. Así, pues, extinguida la acción destinada a hacer valer el derecho, subsiste entre las partes una obligación natural o moral aun cuando es irreclamable por la vía judicial. íd.


 Con respecto a lo anterior, basta con señalar que en su apelación ante el foro apelativo intermedio el peticionario expresamente reconoció que el fundamento de su reclamación era, “ha sido y continúa siendo que en nuestro ordenamiento jurídico, todo acreedor, incluyendo el Departamento de Hacienda está impedido de cobrar aquellos créditos que jurídicamente estén prescritos. Esto es precisamente lo que ha hecho el Departamento de Hacienda en este caso. Hacienda ha cobrado de forma ilegal una deuda prescrita y por ello procede la devolución de este cobro efectuado en violación de ley”. Apéndice de la Petición de certiorari, pág. 58.